Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 02-2090

                        LOIS R. HALL, ET AL.,

                      Plaintiffs, Appellants,

                                     v.

                 HANSCOM AIR FORCE BASE, ET AL.,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. George A. O'Toole, Jr., U.S. District Judge]


                                  Before

                       Boudin, Chief Judge,
                Lynch and Howard, Circuit Judges.



     Lois R. Hall on brief pro se.
     Gina Y. Walcott-Torres, Assistant United States Attorney,
and Michael J. Sullivan, United States Attorney, on brief for
appellees.


                            August 18, 2003
            Per Curiam. After a thorough review of the record and of

the parties' submissions, we allow the appellees' motion for

summary disposition.        We affirm the lower court's dismissal on the

ground     that     plaintiffs/appellants        failed        to   satisfy     the

jurisdictional requirement that they first submit their claim to

the appropriate agency in writing.               See 28 U.S.C. § 2401(b);

Gonzalez v. United States, 284 F.3d 281, 288 (1st Cir. 2002)

("Pursuant to the FTCA, a tort claim against the United States is

'forever    barred'     unless   it    is    presented    in    writing   to    the

appropriate       federal   agency    within   two   years     after   the    claim

accrues.") (quoting 28 U.S.C. § 2401(b)).

            Affirmed.       See 1st Cir. Loc. R. 27(c).




                                       -2-